OPINION — AG — YOU ASK " HOUSE BILL NO. 627 ENACTED AT THE RECENT SESSION OF THE LEGISLATURE, MAKES AN APPROPRIATION OF FUNDS TO THE SECURITIES COMMISSION WHICH IS NOT SUFFICIENT TO PAY THE MINIMUM SALARY OF EACH OF THE EMPLOYEES AUTHORIZED BY HOUSE BILL NO. 627 FOR SAID COMMISSION. YOU WISH TO KNOW IF, BY AUTHORIZING POSITIONS FOR THE VARIOUS EMPLOYEES, AN APPROPRIATION BY LAW, OR AUTOMATIC APPROPRIATIONS, HAS BEEN MADE WHEREBY SUCH EMPLOYEES HAVE A RIGHT TO PAYMENT EVEN THOUGH NO APPROPRIATIONS WAS MADE FOR THE SAME. " — NEGATIVE (BURCK BAILEY)